Citation Nr: 1113964	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right lower leg skin condition, claimed as secondary to service-connected genital herpes.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Veteran submitted a substantive appeal, via VA Form 9, on which he indicated that he did not want a Board hearing.  However, he recently submitted a statement, via VA Form 21-4138, in which he stated that he would like a Travel Board hearing at his local RO in Milwaukee.  See 38 C.F.R. § 20.700 (2010).

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required for the scheduling of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2010).  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

